DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to amendment filed on 3/4/21. Claims 21-40 are pending.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Response to Amendment
Claims 21, 31 and 36 are amended. Claims 1-20 were cancelled.

Examiner Notes
Examiner initiated interview on 3/18/21 to discussed propose Examiners amendment for advance prosecution and applicant continues to decline proposal on numerous times. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,069,903 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced issued US Patent. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 30-31, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreeger et al. (US 2012/0246637 A1), hereinafter “Kreeger”, in view of Revah et al. (US Patent 8,848,728 B1), hereinafter “Revah”.

As to claim 21, Kreeger discloses a distributed load balancer system (a distributed load balancer (DVLB) [0020], fig. 1), comprising: 
(DVLB 22 (load balancer) includes virtual load balancer module i.e. flow tracker, traffic directed to the servers 20A, 20B, 20C is automatically intercepted for load balancing.  The flow director 26 forwards the packet to the virtual load balancer module (e.g. fast path 28 and slow path 30) at one of the servers (step 52).  In one embodiment, the flow director 26 performs a look up in the flow table 25 for an entry for a flow associated with the packet.  The look up may be any type of search performed in a data structure.  If the entry is found, the flow director 26 forwards the packet to the virtual load balancer module identified in the flow table 25.  If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module.  The virtual load balancer module is configured to select one of the virtual machines 16 to receive the request packet and transmit a response packet; i.e. The packet is received at the fast path logic 28 at server 20B and the fast path creates forward and reverse flow table entries.  The fast path 28 also copies packet headers and sends a copy to the flow director 26 with the new virtual load balancer module identifier (ID).  The fast path 28 decapsulates the packet, changes the VLAN to the server VLAN, changes the source MAC address to the virtual load balancer module's MAC address, changes the destination MAC address to the selected virtual machine's MAC address, changes the destination IP address to the selected virtual machine's IP address, changes the destination TCP port to the selected virtual machine's port, and forwards the packet to the selected virtual machine 16 i.e. flow table entries contain the connection information from client and selected VM server) (Kreeger, ¶ [0005, 0007, 0023-0026, 0038, 0042-0043, 0049-0051], Fig. 2-6]);
maintain state information for the packet flow at the flow tracker node, the state information comprising connection information for the established connection (the flow director 26 forwards the packet to the virtual load balancer module (i.e. flow tracker node e.g. fast path 28 and slow path 30) at one of the servers (step 52).  In one embodiment, the flow director 26 performs a look up in the flow table 25 for an entry for a flow associated with the packet.  The look up may be any type of search performed in a data structure.  If the entry is found, the flow director 26 forwards the packet to the virtual load balancer module identified in the flow table 25.  If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module.  The virtual load balancer module is configured to select one of the virtual machines 16 to receive the request packet and transmit a response packet; i.e. The packet is received at the fast path logic 28 at server 20B and the fast path creates forward and reverse flow table entries.  The fast path 28 also copies packet headers and sends a copy to the flow director 26 with the new virtual load balancer module identifier (ID).  The fast path 28 decapsulates the packet, changes the VLAN to the server VLAN, changes the source MAC address to the virtual load balancer module's MAC address, changes the destination MAC address to the selected virtual machine's MAC address, changes the destination IP address to the selected virtual machine's IP address, changes the destination TCP port to the selected virtual machine's port, and forwards the packet to the selected virtual machine 16 i.e. flow table entries (mapping containing the connection information from client and selected VM server) (Kreeger, ¶ [0005, 0007, 0023-0026, 0038, 0042-0043, 0049-0051], Fig. 2-6])
one or more processors with associated memory that implement an ingress node (DLB includes a flow director 26 (i.e. ingress node which is within DVLB 22 (load balancer)) which may be located in a network device, such as a switch or a server, comprising a programmable device including a processor, memory and network interfaces) (Kreeger, ¶ [0005, 0007, 0023-0026, 0038, 0042-0043], Fig. 2-6]), configured to: 
receive, subsequent to the establishing of the connection the packet flow from a client sent over a connection to a server node receive the packet flow from the client sent over the established connection to the server node of the plurality of server nodes (traffic directed to the servers 20A, 20B, 20C is automatically intercepted for load balancing.  The flow director 26 forwards the packet to the virtual load balancer module at one of the servers (step 52).  In one embodiment, the flow director 26 performs a look up in the flow table 25 for an entry for a flow associated with the packet.  The look up may be any type of search performed in a data structure.  If the entry is found (i.e. already established connection or subsequent request), the flow director 26 forwards the packet to the virtual load balancer module identified in the flow table 25.  If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module) (Kreeger, ¶ [0023-0026, 0038, 0042-0043], Figs. 2, 7-8]);
determine that the ingress node stores no mapping of the packet flow to any of the plurality of server nodes, and responsive to the determining (The distributed load balancer includes a flow director 26, virtual load balancer module (also referred to as a virtual application delivery controller (VADC) module) and a supervisor module 32), when the flow director 26 detects new flows that are not already in its flow table 25, it distributes the flows in a pseudo-random manner to all virtual load balancer modules that are not currently overloaded and adds a new flow table entry for the flow) (Kreeger, ¶ [0023-0026, 0038, 0042-0043], Figs. 2, 7-8]);
identify the flow tracker node, maintaining the state information for the packet flow (the flow director 26 forwards the packet to the virtual load balancer module (i.e. flow tracker node e.g. fast path 28 and slow path 30) at one of the servers (step 52).  In one embodiment, the flow director 26 performs a look up in the flow table 25 for an entry for a flow associated with the packet.  The look up may be any type of search performed in a data structure.  If the entry is found, the flow director 26 forwards the packet to the virtual load balancer module identified in the flow table 25.  If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module.  The virtual load balancer module is configured to select one of the virtual machines 16 to receive the request packet and transmit a response packet; i.e. The packet is received at the fast path logic 28 at server 20B and the fast path creates forward and reverse flow table entries.  The fast path 28 also copies packet headers and sends a copy to the flow director 26 with the new virtual load balancer module identifier (ID).  The fast path 28 decapsulates the packet, changes the VLAN to the server VLAN, changes the source MAC address to the virtual load balancer module's MAC address, changes the destination MAC address to the selected virtual machine's MAC address, changes the destination IP address to the selected virtual machine's IP address, changes the destination TCP port to the selected virtual machine's port, and forwards the packet to the selected virtual machine 16 i.e. flow table entries (mapping containing the connection information from client and selected VM server) (Kreeger, ¶ [0005, 0007, 0023-0026, 0038, 0042-0043, 0049-0051], Fig. 2-6]);
obtain, from the identified flow tracker node, the connection information for the established connection to the server node of the plurality of server nodes (If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module.  The virtual load balancer module is configured to select one of the virtual machines 16 (i.e. server node from plurality of servers see fig 1) to receive the request packet and transmit a response packet.  The response packet is transmitted to the client without passing through the flow director 26) (Kreeger, ¶ [0023-0026, 0038, 0042-0043], Figs. 2, 7-8]); wherein the connection information comprising a mapping for the packet flow and the server node (the flow director 26 forwards the packet to the virtual load balancer module (i.e. flow tracker node e.g. fast path 28 and slow path 30) at one of the servers (step 52).  In one embodiment, the flow director 26 performs a look up in the flow table 25 for an entry for a flow associated with the packet.  The look up may be any type of search performed in a data structure.  If the entry is found, the flow director 26 forwards the packet to the virtual load balancer module identified in the flow table 25.  If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module.  The virtual load balancer module is configured to select one of the virtual machines 16 to receive the request packet and transmit a response packet; i.e. The packet is received at the fast path logic 28 at server 20B and the fast path creates forward and reverse flow table entries.  The fast path 28 also copies packet headers and sends a copy to the flow director 26 with the new virtual load balancer module identifier (ID).  The fast path 28 decapsulates the packet, changes the VLAN to the server VLAN, changes the source MAC address to the virtual load balancer module's MAC address, changes the destination MAC address to the selected virtual machine's MAC address, changes the destination IP address to the selected virtual machine's IP address, changes the destination TCP port to the selected virtual machine's port, and forwards the packet to the selected virtual machine 16 i.e. flow table entries (mapping containing the connection information from client and selected VM server) (Kreeger, ¶ [0005, 0007, 0023-0026, 0038, 0042-0043, 0049-0051], Fig. 2-6])
record the mapping for the packet flow and the server node of the obtained connection information at the ingress node (The distributed load balancer includes a flow director 26, virtual load balancer module ((i.e. flow tracker node e.g. fast path 28 and slow path 30) also referred to as a virtual application delivery controller (VADC) module) and a supervisor module 32), when the flow director 26 detects new flows that are not already in its flow table 25, it distributes the flows in a pseudo-random manner to all virtual load balancer modules that are not currently overloaded and adds a new flow table entry for the flow; The fast path 28 creates a flow entry in its table and sends the flow entry (load balancing information) to the flow director 26 so that the flow director can update its flow table 25 (step 72)) (Kreeger, ¶ [0023-0026, 0038, 0042-0043], Figs. 2, 7-8]).
(If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module.  The virtual load balancer module is configured to select one of the virtual machines 16 (i.e. server node from plurality of servers see fig 1) to receive the request packet and transmit a response packet.  The response packet is transmitted to the client without passing through the flow director 26) (Kreeger, ¶ [0023-0026, 0038, 0042-0043], Figs. 2, 7-8]).
However, Kreeger doesn’t explicitly disclose one or more processors with associated memory that implement a flow tracker node; identify a flow tracker node, different than the ingress node for the packet flow.
In an analogous art, Revah discloses one or more processors with associated memory that implement a flow tracker node, configured to: participate in establishing a connection from a client to a server node of a plurality of server nodes for a packet flow (The ingress packet processor 300 includes embodiments of the scheduler 30 and the load balancer 32 of FIG. 1, shown respectively by reference numerals 315a and 315b, respectively, in FIG. 3.  Although the scheduler 315a and the load balancer 315b are depicted in FIG. 3 as elements of a single component, in some embodiments, the scheduler and the load balancer are separate, distinct components within the packet processor 300; i.e. scheduler is separate component for establishing connection; the scheduler 315a obtains data packets from the VoQs 302a-302p and 305a-305n, and places each particular retrieved packet into a particular buffer 318a-318m.  Alternatively, the scheduler 315a associates each retrieved packet with a particular buffer 318a-318m, in an embodiment.  Each buffer 318a-318m corresponds to a respective uplink port 320a-320m communicatively coupled to a respective uplink, such as previously discussed with respect to FIG. 2.) (Revah, col. 9, lines 27-60), identify a flow tracker node, different than the ingress node for the packet flow (The ingress packet processor 300 includes embodiments of the scheduler 30 and the load balancer 32 of FIG. 1, shown respectively by reference numerals 315a and 315b, respectively, in FIG. 3.  Although the scheduler 315a and the load balancer 315b are depicted in FIG. 3 as elements of a single component, in some embodiments, the scheduler and the load balancer are separate, distinct components within the packet processor 300; i.e. scheduler is separate component than the ingress packet processor 300) (Revah, col. 9, lines 27-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Revah’s teachings into Kreeger’s teaching of one or more processors with associated memory that implement a flow tracker node; identify a flow tracker node, different than the ingress node for the packet flow. This combination enables load balanced among various components of the switch while maintaining the ability to accommodate traffic which has different attributes.


As to claim 30, Kreeger- Revah discloses the distributed load balancer system of claim 21, wherein to cause the connection to be opened to the server node, the flow tracker is configured to cause a second flow tracker node to open the connection and (Kreeger, The flow director 26 may pseudo-randomly select the VLB module at server 20A (i.e. flow tracker), the fast path 28 at server 20A forwards the SYN packet to the slow path 30 (at 20A) for selecting a server VM for the packet flow. The slow path may select a server VM 16 located at server 20B upon performing initial load balancing, and forwards the SYN packet to the VLB module at server 20B (i.e. second flow tracker). The fast path logic 28 at server 20B receives the packet, creates forward and reverse flow table entries, sends the new VLB module ID and the selected server VM ID to the flow director 26 (i.e. store connection information) and forwards the packet to the selected VM [0049-0051]).

Claim 31 list all the same elements of claim 21 but in a method (Kreeger, Abstract, fig. 1), rather than system form.  Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to claim 31.

Claim 36 list all the same elements of claim 21 but in a one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors of an ingress node (Kreeger, Abstract, fig. 1), rather than system form.  Therefore, the supporting rationale of the rejection to claim 21 applies equally as well to claim 36.

Claims 22-23, 32, 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreeger et al. (US 2012/0246637 A1), hereinafter “Kreeger”, in view of Revah et al. (US Patent 8,848,728 B1), hereinafter “Revah” as applied above in further view of Mihelich et al. (US 2012/0210416 A1), hereinafter “Mihelich”.

As to claim 22, Kreeger- Revah disclose the distributed load balancer system of claim 21, but does not explicitly disclose select the flow tracker node from a one of the plurality of load balancer nodes according to a consistent hash function applied to attributes of the packet flow, including the packet flow's source address, source port, destination address, and destination port.
In an analogous art, Mihelich discloses select the flow tracker node from a one of the plurality of load balancer nodes according to a consistent hash function applied to attributes of the packet flow, including the packet flow's source address, source port, destination address, and destination port (use of load balancing algorithms to select a device for processing of the data packets associated with a particular session. The load balancing algorithms may include, a round-robin load balancing algorithm, or use of asymmetric hash of the IP source and destination addresses and TCP/UDP source and destination port numbers, the result of the hash is used to index into a table to direct the packet to the appropriate device (Mihelich, ¶ [0161]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Mihelich’s teachings into Kreeger’s teaching of select the flow tracker node from a one of the 

As to claim 23, Kreeger- Revah- Mihelich discloses the distributed load balancer system of claim 22, wherein the ingress node and the flow tracker node are implemented on a common load balancer node (Kreeger, a network device includes include one or more components of the virtual load balancer, e.g. flow director, VLB module, etc. [0038]).

Claim 32 list all the same elements of claim 22 but in a method (Kreeger, Abstract, fig. 1), rather than system form.  Therefore, the supporting rationale of the rejection to claim 22 applies equally as well to claim 32.

Claim 37 list all the same elements of claim 22 but in a one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors of an ingress node (Kreeger, Abstract, fig. 1), rather than system form.  Therefore, the supporting rationale of the rejection to claim 22 applies equally as well to claim 37.

Claims 24, 26, 33, 34, 38, 39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreeger et al. (US 2012/0246637 A1), hereinafter “Kreeger”, in view of Revah et al. (US Patent 8,848,728 B1), hereinafter “Revah”; as applied above further in view of Brendel et al (US 5774660), hereinafter “Brendel” 

As to claim 24, Kreeger- Revah discloses the distributed load balancer system of claim 21, wherein: 
the ingress node is configured to receive a Transmission Control Protocol (TCP) synchronize (SYN) packet from the client and send data in the SYN packet to the flow tracker node (A request packet is received at the flow director 26 at step 50, the request packet may be, for example, a TCP (Transmission Control Packet) SYN (synchronize) packet for an L3/L4 HTTP (Hypertext Transfer Protocol) session initiation) (Kreeger, ¶ [0042, 0047], Figs. 2, 7-8]); 
the flow tracker node is configured to, responsive to receiving the data in the SYN packet, send to the client a TCP synchronize-acknowledgment (SYN-ACK) packet (A TCP SYN (synchronize) packet received from the network 34 is transmitted on the load balancer VIP VLAN to the flow director 26 (FIG. 2).  The TCP SYN packet is referred to herein as a `request packet` and a TCP SYN/ACK (acknowledgement) packet transmitted from one of the virtual machines is referred to as a `response packet`) (Kreeger, ¶ [0042, 0047], Figs. 2, 7-8]). 
However, Kreeger does not explicitly disclose the ingress node is configured to receive a TCP acknowledgement (ACK) packet from the client responsive to the SYN-ACK packet.
In an analogous art, Brendel discloses the ingress node is configured to receive a TCP acknowledgement (ACK) packet from the client responsive to the SYN-ACK (that when a browser client sends a SYN to a load balancer, the LB replies with a SYN/ACK to the browser, and the browser replies to the LB with an ACK) (Brendel, [col. 12, lines 10-25]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Brendel’s teachings into Kreeger- Revah’s teaching of the ingress node is configured to receive a TCP acknowledgement (ACK) packet from the client responsive to the SYN-ACK packet. This combination allows to the standard 3-way handshake procedure for establishing a TCP connection.

Claim 33 list all the same elements of claim 24 but in a method (Kreeger, Abstract, fig. 1), rather than system form.  Therefore, the supporting rationale of the rejection to claim 24 applies equally as well to claim 33.

Claim 38 list all the same elements of claim 24 but in a one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors of an ingress node (Kreeger, Abstract, fig. 1), rather than system form.  Therefore, the supporting rationale of the rejection to claim 24 applies equally as well to claim 38.

As to claim 26, Kreeger- Revah -Brendel disclose the distributed load balancer system of claim 24, wherein: the ingress node is configured to send data in the ACK packet to the flow tracker node (i.e. ingress node) is forwarded to the selected VLB module (i.e. flow tracker), wherefrom the packet is forwarded to a selected server VM to service the client request Kreeger [0042, 0049].; and the flow tracker node is configured to open the connection to the server node using data in the ACK packet (the load balancer sends the browser's stored ACK packet to the assigned server, and the assigned server is then connected directly to the browser Brendel [col. 12 lines 50-55].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Brendel’s teachings into Kreeger- Revah’s teaching of the flow tracker node is configured to open the connection to the server node using data in the ACK packet. This combination allows to the standard 3-way handshake procedure for establishing a TCP connection.

Claim 34 list all the same elements of claim 26 but in a method (Kreeger, Abstract, fig. 1), rather than system form.  Therefore, the supporting rationale of the rejection to claim 26 applies equally as well to claim 34.

Claim 39 list all the same elements of claim 26 but in a one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors of an ingress node (Kreeger, Abstract, fig. 1), rather than system form.  Therefore, the supporting rationale of the rejection to claim 26 applies equally as well to claim 39.

Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreeger et al. (US 2012/0246637 A1), hereinafter “Kreeger”, in view of Revah et al. (US Patent 8,848,728 B1), hereinafter “Revah”, in further view of Brendel et al (US 5774660), hereinafter “Brendel”; as applied above, and further in view of Pignataro et al (US 2012/0063314 A1), hereinafter “Pignataro”.

As to claim 25, Kreeger- Revah - Brendel discloses the distributed load balancer system of claim 24, wherein: 
to send the data in the SYN packet to the flow tracker node, the ingress node is configured to encapsulate the data in a User Datagram Protocol (UPD) packet (a TCP SYN packet is received at the flow director 26 (i.e. ingress), the flow director adds encapsulation to carry VIP VLAN and flow director ID, changes the destination MAC address to the selected VLB module's MAC address, and forwards the packet on the internal VLAN  (Kreeger, ¶ [0023-0026, 0038, 0042-0047], Figs. 2, 7-8]);  and 
to obtain the connection information from the flow tracker node, the ingress node is configured to receive another UDP packet (the slow path of the VLB module selects a server VM in the server farm, changes encapsulation of the packet to carry the selected server VM ID and sends it to the fast path logic co-located with the selected server VM; the fast path copies packet headers (connection information) and sends a copy to the flow director (i.e. ingress node receives connection information from the flow tracker) (Kreeger, ¶ [0023-0026, 0038, 0042-0047, 0049], Figs. 2, 7-8]), but does not explicitly disclose that the packet is encapsulated in UDP packets, or UDP is used for exchanging data packets in the load balancing system.
In an analogous art, Pignataro discloses the packet is encapsulated in UDP packets, or UDP is used for exchanging data packets in the load balancing system methods for load balancing [0001], wherein upon receiving a packet from a customer equipment CE, the encapsulating head-end node PE1 (i.e. ingress) converts the protocol ID to indicate a UDP packet and inserts a UDP shim header into the packet; it then populates the UDP header fields with information indicative of a load balance ID, at least one port ID of a destination tail-end node of the packet, and an indication of the original protocol ID; and transmits the converted UDP packet toward the tail-end node as part of a load-balanced UDP flow based on the load balance ID. Intermediate nodes receive and process the converted UDP packet as a UDP packet based on the UDP header, and perform load balance techniques based on the embedded UDP Port fields, thereby directing different flows onto different paths (Pignataro, ¶ [0030-0031])..
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Pignataro  teachings into Kreeger- Revah’s- Brendel’s teaching of the packet is encapsulated in UDP packets, or UDP is used for exchanging data packets in the load balancing system. This combination allows to the UDP shim header causes minimal increase in packet size, UDP is supported by most devices in core network, UDP header includes a flow ID which ensures that packets for a flow are routed along the same path within a load-balancing system.

Claims 27, 28, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreeger et al. (US 2012/0246637 A1), hereinafter “Kreeger”, in view of Revah et al. (US Patent 8,848,728 B1), hereinafter “Revah”; further in view of Brendel et al (US 5774660), hereinafter “Brendel; as applied above, and in further in view of English et al (US 2012/0063314 A1), hereinafter “English”.

As to claim 27, Kreeger- Revah -Brendel discloses the distributed load balancer system of claim 26, record a mapping at the flow tracker node that maps the packet flow to the second server node (that after a server VM in the server farm (i.e. server node) is assigned to a packet flow, the fast path logic of the VLB module (i.e. flow tracker) creates forward and reverse flow table entries (i.e. record mapping of the packet flow to the selected second server) [0051], but does not explicitly disclose wherein to open the connection with the server node, the flow tracker node is configured to: send a first connection request to a first server node; receive a first response from the first server node rejecting the first connection request; send a second connection request to a second server node; receive a second response from the second server node accepting the second connection request.
In an analogous art, English discloses wherein to open the connection with the server node, the flow tracker node is configured to: send a first connection request to a first server node (systems for load balancing work among a pool of servers [0016]. Once a TCP request has been allocated by the scheduling module 122 of the load balancer 120, the server interaction module 123 of the load balancer 120 sends the request 403 to the selected server 103A. (English ¶ [0022-0030], Fig 2]); receive a first response from the first server node rejecting the first connection request (systems for load balancing work among a pool of servers [0016]. Once a TCP request has been allocated by the scheduling module 122 of the load balancer 120, the server interaction module 123 of the load balancer 120 sends the request 403 to the selected server 103A. Should the selected server 130A not have capacity to handle the TCP request, the server interaction module 123 of the load balancer receives the rejection notification 404 sent from the server 130A. The server interaction module 123 informs the scheduling module 122 of the rejection of the request so that the request can be reassigned, to an alternate server 130B from among the server pool (English ¶ [0022-0030], Fig 2]); send a second connection request to a second server node (systems for load balancing work among a pool of servers [0016]. Once a TCP request has been allocated by the scheduling module 122 of the load balancer 120, the server interaction module 123 of the load balancer 120 sends the request 403 to the selected server 103A. Should the selected server 130A not have capacity to handle the TCP request, the server interaction module 123 of the load balancer receives the rejection notification 404 sent from the server 130A. The server interaction module 123 informs the scheduling module 122 of the rejection of the request so that the request can be reassigned, to an alternate server 130B from among the server pool (English ¶ [0022-0030], Fig 2]); receive a second response from the second server node accepting the second connection request (systems for load balancing work among a pool of servers [0016]. Once a TCP request has been allocated by the scheduling module 122 of the load balancer 120, the server interaction module 123 of the load balancer 120 sends the request 403 to the selected server 103A. Should the selected server 130A not have capacity to handle the TCP request, the server interaction module 123 of the load balancer receives the rejection notification 404 sent from the server 130A. The server interaction module 123 informs the scheduling module 122 of the rejection of the request so that the request can be reassigned, to an alternate server 130B from among the server pool (English ¶ [0022-0030], Fig 2]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement English teachings into Kreeger- Revah’s- Brendel’s teaching of wherein to open the connection with the server node, the flow tracker node is configured to: send a first connection request to a first server node; receive a first response from the first server node rejecting the first connection request; send a second connection request to a second server node; receive a second response from the second server node accepting the second connection request. This combination allows to alternate server assignment in a situation where the load balancer does not have information about server loads and randomly selects a server which may be overloaded.

As to claim 28, Kreeger- Revah -Brendel -English discloses the distributed load balancer system of claim 27, wherein to send the second connection request, the flow tracker node is configured to fabricate a TCP SYN packet for the second server node (a TCP SYN packet is received by the flow director (i.e. ingress), which selects a VLB module (i.e. flow tracker), modifies the packet by adding encapsulation to include a flow director ID, address of the VLB module, etc. (i.e. fabricated TCP SYN) and forwards the SYN packet to the selected module. The fast path logic at the VLB module determines a server VM for the packet flow, extracts the encapsulated information from the packet, modifies the packet to include address of the selected server VM (i.e. fabricated TCP SYN), and forwards the packet to the selected server VM (Kreeger, ¶ [0047-0051]).

Claim 35 list all the same elements of claim 28 but in a method (Kreeger, Abstract, fig. 1), rather than system form.  Therefore, the supporting rationale of the rejection to claim 28 applies equally as well to claim 35.


Claims 29, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kreeger et al. (US 2012/0246637 A1), hereinafter “Kreeger”, in view of Revah et al. (US Patent 8,848,728 B1), hereinafter “Revah”; as applied above, and further in view of Pignataro et al (US 2012/0063314 A1), hereinafter “Pignataro”.

As to claim 29, Kreeger- Revah discloses the distributed load balancer system of claim 21, not explicitly disclose wherein to forward packets in the packet flow to the server node, the ingress node is configured to encapsulate the packets in respective User Datagram Protocol. 
In an analogous art, Pignataro discloses wherein to forward packets in the packet flow to the server node, the ingress node is configured to encapsulate the packets in respective User Datagram Protocol (UPD) packets (methods for load balancing [0001], wherein upon receiving a packet from a customer equipment CE, the encapsulating head-end node PE1 (i.e. ingress) converts the protocol ID to indicate a UDP packet and inserts a UDP shim header into the packet; it then populates the UDP header fields with information indicative of a load balance ID, at least one port ID of a destination tail-end node of the packet, and an indication of the original protocol ID; and transmits the converted UDP packet toward the tail-end node as part of a load-balanced UDP flow based on the load balance ID. Intermediate nodes receive and process the converted UDP packet as a UDP packet based on the UDP header, and perform load balance techniques based on the embedded UDP Port fields, thereby directing different flows onto different paths (Pignataro, ¶ [0030-0031]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Pignataro  teachings into Kreeger- Revah’s teaching of the packet is encapsulated in UDP packets, or UDP is used for exchanging data packets in the load balancing system. This combination allows to the UDP shim header causes minimal increase in packet size, UDP is supported by most devices in core network, UDP header includes a flow ID which ensures that packets for a flow are routed along the same path within a load-balancing system.

Claim 40 list all the same elements of claim 29 but in a one or more non-transitory computer-accessible storage media storing program instructions that when executed on or across one or more processors of an ingress node (Kreeger, Abstract, fig. 1), rather than system form.  Therefore, the supporting rationale of the rejection to claim 29 applies equally as well to claim 40.

Response to Arguments

(A) Applicant argues "...The Office Action rejected claims 21 - 40 under the judicially created doctrine of obviousness-type double patenting as being unpatentable (from remarks page 11).
As to point (A), Examiner notes MPEP 804 B1: As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Applicant is require to address Double Patenting rejection and can no long held in abeyance until allowable subject matter.

Examiner explicitly would like to point out that Double Patenting rejection can not be held in abeyance until allowable subject matter.  Applicant continues to ignore the MPEP 804 B1.  

(B) Applicant argues "...Claim 21 features a flow tracker node that participates in establishing a connection between a client and a server node and maintains state information for a packet flow that uses connection. Claim 21 further features an ingress node configured to receive a packet flow from the client over the previously established connection between the client and server node. The ingress node, by accessing internal stored mappings of packet flows to server nodes, determines that if does not store a current mapping for the packet flow and, responsive to this determination, the ingress node obtains, from the flow tracker node that participated in the connection’s establishing, connection information for the connection to the server node. Applicant respectfully submits that the combination of references fails to disclose the above recited features.   ” (from remarks pages 12-15).
As to point (B), Examiner respectfully disagrees, applicants publish specification paragraph [0161] define establish a client connection as “...in at least some embodiments the load balancer nodes 110 generate SYN/ACK packets in response to client 160 SYN packets on behalf of the server 134.  Only after the client 160 sends an ACK packet (the TCP three-way handshake) does a load balancer module 110 send any data to a load balancer module 132 on a server node 130.  When the load balancer module 132 is first instructed to establish a client connection, the load balancer module 132 locally fabricates a SYN packet to begin a TCP connection with the server 134 on the server node 130, and intercepts the server 134's corresponding SYN/ACK packet.” In the manner of applicants specification, Kreeger disclose participate in establishing a connection from a client to a server node of a plurality of server nodes for a packet flow (DVLB 22 (load balancer) includes virtual load balancer module i.e. flow tracker, traffic directed to the servers 20A, 20B, 20C is automatically intercepted for load balancing.  The flow director 26 forwards the packet to the virtual load balancer module (e.g. fast path 28 and slow path 30) at one of the servers (step 52).  In one embodiment, the flow director 26 performs a look up in the flow table 25 for an entry for a flow associated with the packet.  The look up may be any type of search performed in a data structure.  If the entry is found, the flow director 26 forwards the packet to the virtual load balancer module identified in the flow table 25.  If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module.  The virtual load balancer module is configured to select one of the virtual machines 16 to receive the request packet and transmit a response packet; i.e. The packet is received at the fast path logic 28 at server 20B and the fast path creates forward and reverse flow table entries.  The fast path 28 also copies packet headers and sends a copy to the flow director 26 with the new virtual load balancer module identifier (ID).  The fast path 28 decapsulates the packet, changes the VLAN to the server VLAN, changes the source MAC address to the virtual load balancer module's MAC address, changes the destination MAC address to the selected virtual machine's MAC address, changes the destination IP address to the selected virtual machine's IP address, changes the destination TCP port to the selected virtual machine's port, and forwards the packet to the selected virtual machine 16 i.e. flow table entries contain the connection information from client and selected VM server) (Kreeger, ¶ [0005, 0007, 0023-0026, 0038, 0042-0043, 0049-0051], Fig. 2-6]);
maintain state information for the packet flow at the flow tracker node, the state information comprising connection information for the established connection (the flow director 26 forwards the packet to the virtual load balancer module (i.e. flow tracker node e.g. fast path 28 and slow path 30) at one of the servers (step 52).  In one embodiment, the flow director 26 performs a look up in the flow table 25 for an entry for a flow associated with the packet.  The look up may be any type of search performed in a data structure.  If the entry is found, the flow director 26 forwards the packet to the virtual load balancer module identified in the flow table 25.  If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module.  The virtual load balancer module is configured to select one of the virtual machines 16 to receive the request packet and transmit a response packet; i.e. The packet is received at the fast path logic 28 at server 20B and the fast path creates forward and reverse flow table entries.  The fast path 28 also copies packet headers and sends a copy to the flow director 26 with the new virtual load balancer module identifier (ID).  The fast path 28 decapsulates the packet, changes the VLAN to the server VLAN, changes the source MAC address to the virtual load balancer module's MAC address, changes the destination MAC address to the selected virtual machine's MAC address, changes the destination IP address to the selected virtual machine's IP address, changes the destination TCP port to the selected virtual machine's port, and forwards the packet to the selected virtual machine 16 i.e. flow table entries (mapping containing the connection information from client and selected VM server) (Kreeger, ¶ [0005, 0007, 0023-0026, 0038, 0042-0043, 0049-0051], Fig. 2-6])
one or more processors with associated memory that implement an ingress node (DLB includes a flow director 26 (i.e. ingress node which is within DVLB 22 (load balancer)) which may be located in a network device, such as a switch or a server, comprising a programmable device including a processor, memory and network interfaces) (Kreeger, ¶ [0005, 0007, 0023-0026, 0038, 0042-0043], Fig. 2-6]), configured to: 
receive, subsequent to the establishing of the connection the packet flow from a client sent over a connection to a server node receive the packet flow from the client sent over the established connection to the server node of the plurality of server nodes (traffic directed to the servers 20A, 20B, 20C is automatically intercepted for load balancing.  The flow director 26 forwards the packet to the virtual load balancer module at one of the servers (step 52).  In one embodiment, the flow director 26 performs a look up in the flow table 25 for an entry for a flow associated with the packet.  The look up may be any type of search performed in a data structure.  If the entry is found (i.e. already established connection or subsequent request), the flow director 26 forwards the packet to the virtual load balancer module identified in the flow table 25.  If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module) (Kreeger, ¶ [0023-0026, 0038, 0042-0043], Figs. 2, 7-8]);
determine that the ingress node stores no mapping of the packet flow to any of the plurality of server nodes, and responsive to the determining (The distributed load balancer includes a flow director 26, virtual load balancer module (also referred to as a virtual application delivery controller (VADC) module) and a supervisor module 32), when the flow director 26 detects new flows that are not already in its flow table 25, it distributes the flows in a pseudo-random manner to all virtual load balancer modules that are not currently overloaded and adds a new flow table entry for the flow) (Kreeger, ¶ [0023-0026, 0038, 0042-0043], Figs. 2, 7-8]);
identify the flow tracker node, maintaining the state information for the packet flow (the flow director 26 forwards the packet to the virtual load balancer module (i.e. flow tracker node e.g. fast path 28 and slow path 30) at one of the servers (step 52).  In one embodiment, the flow director 26 performs a look up in the flow table 25 for an entry for a flow associated with the packet.  The look up may be any type of search performed in a data structure.  If the entry is found, the flow director 26 forwards the packet to the virtual load balancer module identified in the flow table 25.  If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module.  The virtual load balancer module is configured to select one of the virtual machines 16 to receive the request packet and transmit a response packet; i.e. The packet is received at the fast path logic 28 at server 20B and the fast path creates forward and reverse flow table entries.  The fast path 28 also copies packet headers and sends a copy to the flow director 26 with the new virtual load balancer module identifier (ID).  The fast path 28 decapsulates the packet, changes the VLAN to the server VLAN, changes the source MAC address to the virtual load balancer module's MAC address, changes the destination MAC address to the selected virtual machine's MAC address, changes the destination IP address to the selected virtual machine's IP address, changes the destination TCP port to the selected virtual machine's port, and forwards the packet to the selected virtual machine 16 i.e. flow table entries (mapping containing the connection information from client and selected VM server) (Kreeger, ¶ [0005, 0007, 0023-0026, 0038, 0042-0043, 0049-0051], Fig. 2-6]);
obtain, from the identified flow tracker node, the connection information for the established connection to the server node of the plurality of server nodes (If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module.  The virtual load balancer module is configured to select one of the virtual machines 16 (i.e. server node from plurality of servers see fig 1) to receive the request packet and transmit a response packet.  The response packet is transmitted to the client without passing through the flow director 26) (Kreeger, ¶ [0023-0026, 0038, 0042-0043], Figs. 2, 7-8]); wherein the connection information comprising a mapping for the packet flow and the server node (the flow director 26 forwards the packet to the virtual load balancer module (i.e. flow tracker node e.g. fast path 28 and slow path 30) at one of the servers (step 52).  In one embodiment, the flow director 26 performs a look up in the flow table 25 for an entry for a flow associated with the packet.  The look up may be any type of search performed in a data structure.  If the entry is found, the flow director 26 forwards the packet to the virtual load balancer module identified in the flow table 25.  If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module.  The virtual load balancer module is configured to select one of the virtual machines 16 to receive the request packet and transmit a response packet; i.e. The packet is received at the fast path logic 28 at server 20B and the fast path creates forward and reverse flow table entries.  The fast path 28 also copies packet headers and sends a copy to the flow director 26 with the new virtual load balancer module identifier (ID).  The fast path 28 decapsulates the packet, changes the VLAN to the server VLAN, changes the source MAC address to the virtual load balancer module's MAC address, changes the destination MAC address to the selected virtual machine's MAC address, changes the destination IP address to the selected virtual machine's IP address, changes the destination TCP port to the selected virtual machine's port, and forwards the packet to the selected virtual machine 16 i.e. flow table entries (mapping containing the connection information from client and selected VM server) (Kreeger, ¶ [0005, 0007, 0023-0026, 0038, 0042-0043, 0049-0051], Fig. 2-6])
record the mapping for the packet flow and the server node of the obtained connection information at the ingress node (The distributed load balancer includes a flow director 26, virtual load balancer module ((i.e. flow tracker node e.g. fast path 28 and slow path 30) also referred to as a virtual application delivery controller (VADC) module) and a supervisor module 32), when the flow director 26 detects new flows that are not already in its flow table 25, it distributes the flows in a pseudo-random manner to all virtual load balancer modules that are not currently overloaded and adds a new flow table entry for the flow; The fast path 28 creates a flow entry in its table and sends the flow entry (load balancing information) to the flow director 26 so that the flow director can update its flow table 25 (step 72)) (Kreeger, ¶ [0023-0026, 0038, 0042-0043], Figs. 2, 7-8]).
forward packets in the packet flow to the server node according to the mapping (If no entry is found, the flow director 26 selects one of the virtual load balancer modules at one of the servers and forwards the packet to the virtual load balancer module.  The virtual load balancer module is configured to select one of the virtual machines 16 (i.e. server node from plurality of servers see fig 1) to receive the request packet and transmit a response packet.  The response packet is transmitted to the client without passing through the flow director 26) (Kreeger, ¶ [0023-0026, 0038, 0042-0043], Figs. 2, 7-8]).
However, Kreeger doesn’t explicitly disclose one or more processors with associated memory that implement a flow tracker node; identify a flow tracker node, different than the ingress node for the packet flow.
In an analogous art, Revah discloses one or more processors with associated memory that implement a flow tracker node, configured to: participate in establishing a connection from a client to a server node of a plurality of server nodes for a packet flow (The ingress packet processor 300 includes embodiments of the scheduler 30 and the load balancer 32 of FIG. 1, shown respectively by reference numerals 315a and 315b, respectively, in FIG. 3.  Although the scheduler 315a and the load balancer 315b are depicted in FIG. 3 as elements of a single component, in some embodiments, the scheduler and the load balancer are separate, distinct components within the packet processor 300; i.e. scheduler is separate component for establishing connection; the scheduler 315a obtains data packets from the VoQs 302a-302p and 305a-305n, and places each particular retrieved packet into a particular buffer 318a-318m.  Alternatively, the scheduler 315a associates each retrieved packet with a particular buffer 318a-318m, in an embodiment.  Each buffer 318a-318m corresponds to a respective uplink port 320a-320m communicatively coupled to a respective uplink, such as previously discussed with respect to FIG. 2.) (Revah, col. 9, lines 27-60), identify a flow tracker node, different than the ingress node for the packet flow (The ingress packet processor 300 includes embodiments of the scheduler 30 and the load balancer 32 of FIG. 1, shown respectively by reference numerals 315a and 315b, respectively, in FIG. 3.  Although the scheduler 315a and the load balancer 315b are depicted in FIG. 3 as elements of a single component, in some embodiments, the scheduler and the load balancer are separate, distinct components within the packet processor 300; i.e. scheduler is separate component than the ingress packet processor 300) (Revah, col. 9, lines 27-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to implement Revah’s teachings into Kreeger’s teaching of one or more processors with associated memory that implement a flow tracker node; identify a flow tracker node, different than the ingress node for the packet flow. This combination enables load balanced among various components of the switch while maintaining the ability to accommodate traffic which has different attributes.

Furthermore, Kreeger does disclose establishing connection store in the table entry i.e. A TCP SYN (synchronize) packet received from the network 34 is transmitted on the load balancer VIP VLAN to the flow director 26 (FIG. 2).  The TCP SYN packet is referred to herein as a `request packet` and a TCP SYN/ACK (acknowledgement) packet transmitted from one of the virtual machines is referred to as a `response packet`.  The flow director 26 chooses the slow path virtual machine 30 to perform load balancing for a new flow.  In one embodiment, when the flow director 26 detects new flows that are not already in its flow table, it distributes the flows in a pseudo-random manner to all virtual load balancers that are not currently overloaded and adds a new flow table entry for the flow.  After selecting the virtual load balancer module, the flow director 26 creates forward flow pointing to the chosen virtual load balancer module.  The flow director 26 also adds encapsulation to carry VIP VLAN and flow director ID, changes the server VLAN to the internal VLAN, changes the destination MAC address to the selected virtual load balancer module's MAC address, and forwards the packet on the internal VLAN (FIG. 2).  In light of the applicant specification 


(C) Applicant argues "... Therefore, Applicant respectfully submits that the Action is mapping both the ingress node and flow tracker node features to the same slow path 30 element in Kreeger. Claim 21, however, further recites: identify the flow tracker node, different than the ingress node, for the packet flow, Claim 21 features an ingress node and flow tracker node that are different nodes. The Action recognizes that Kreeger fails to disclose this feature and instead cites Revah. While Revah discloses that a scheduler and load balancer may be separate components, it is unclear how incorporating Revah into Kreeger overcomes any limitation of Kreeger, and it further appears that the motivation to combine these references is purely hindsight analysis. As the Action maps both the flow tracker node and ingress node to the same slow path 30, these nodes can only be interpreted as different if the slow path 30 in Kreeger was implemented on different servers 20, yet Kreeger explicitly states that the slow path 30, which is responsible for connections, exists at the same server as the fast path 28 for a given packet and modifying this with Revah would appear to only degrade performance. ” (from remarks page 15).
As to point (C), Examiner respectfully disagrees, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Furthermore, Examiner has mapping from Kreeger where the flow director 26 ( i.e. ingress node) forwards the packet to the virtual load balancer module (i.e. flow tracker node e.g. fast path 28 and slow path 30); where applicant analysis for mapping both the ingress node and flow tracker node features to the same slow path 20 element in Kreeger is incorrect.  Please see the office action rejection where examiner has clearly cited flow director 26 is ingress node and virtual load balancer module is flow tracker node. 

(D) Applicant argues "... As claim 31 recites similar features to that of claim 21, the arguments presented above with regard to claim 21 apply to this claim as well. For these reasons, Kreeger, alone or in combination with Revah, fails to teach the features of claim 31. Accordingly, Applicant respectfully requests withdrawal of this rejection. As claim 36 recites similar features to that of claim 21, the arguments presented above with regard to claim 21 apply to this claim as well. For these reasons, Kreeger, alone or in combination with Revah, fails to teach the features of claim 36. Accordingly, Applicant respectfully requests withdrawal of this rejection. Applicant asserts that numerous other ones of the dependent claims recite further distinctions over the cited art. Applicant traverses the rejections of these claims for at least the reasons given above in regard to the claims from which they depend. However, since the rejections have been shown to be unsupported for the independent claims, a further discussion of the dependent claims is not necessary at this time. Applicant reserves the right to present additional arguments.” (from remarks pages 15-17).
As to point (D), see Point (B).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HITESH R PATEL whose telephone number is (571)270-5442.  The examiner can normally be reached on Monday-Friday 7am-3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Hitesh Patel/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
3/24/21